Opinion by
Willson, J.
§ 64. Petition on fire insurance policy must allege proof of loss; office of supplemental petition; original cannot be amended by supplemental petition. This is a suit upon a fire insurance policy wherein the plaintiff’s original petition is defective because it does not allege and show that the proofs of loss required by the terms of the contract had been furnished appellant within a reasonable time. Exceptions to the petition because of this defect were sustained, and thereupon the plaintiff filed a supplemental petition in which the proofs of loss were sufficiently alleged, and under such allegation, the court, over the objections of the defendant, permitted the plaintiff to introduce evidence that such proofs had been furnished,. to which ruling of the court the plaintiff excepted. Held: The court erred in admitting such evidence. A defect in an original petition cannot be cured *89by an allegation in a supplemental petition. Such is not the office of a supplemental petition. [Crescent Ins. Co. v. Camp, 5 Tex. Law Review, p. 695.]
December 16, 1885.
Reversed and remanded.